Citation Nr: 0022317	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-31 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from February 
1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for PTSD.  

The case was previously before the Board in December 1997, 
when the Board found that new and material evidence had been 
submitted and reopened the veteran's claim.  The case was 
remanded for verification of the veteran's stressors.  The 
Board now proceeds with its review of the appeal. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's own statements regarding the occurrence of 
stressors during service are credible and consistent with the 
circumstances and conditions of his military service.

3.  The medical evidence of record reveals a current 
diagnosis of PTSD.

4.  The medical opinion of the examining psychiatrist is that 
the veteran's PTSD is related to confirmed inservice 
stressors.  




CONCLUSION OF LAW

Post traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Generally service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptoms and an in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
95 (1996); 38 C.F.R. § 3.304(f) (1998) amended by 64 Fed. 
Reg. 32807-32808 (June 18, 1998).

The RO has obtained a copy of the veteran's service medical 
records.  There is no indication in these medical records 
that the veteran had any complaints of any psychiatric 
disorders during service.  The veteran's separation papers, 
DD 214, and his service personnel records have also been 
obtained by the RO.  These records reveal that veteran served 
in Vietnam for a year from September 1966 to August 1967.  He 
did not earn any awards or decorations that are indicative of 
combat service. His personnel records reveal that the veteran 
served in the 355th Transportation Detachment under the 24th 
Transportation Battalion (Terminal) during his service in 
Vietnam.  His records also reveal training, and service, as a 
"marine engineer."  

The veteran submitted several statements relating the 
stressors he alleges he was exposed to during service.  The 
indicates that he aboard an Army yard oil tanker (barge) 
which was used to carry aviation fuel and automobile 
gasoline.  He states that the mission of this vessel was to 
conduct intra-coastal operations to refuel various combat 
units.  He indicates that he was subjected to various 
stressful incidents including inclement weather (storms), 
near collisions with other vessels, and receiving enemy fire.  
He also indicates that, in late May 1967, during a refueling 
operation on a beach, he observed a solider named "Wilkens" 
killed by sniper fire.  

The RO attempted to verify these stressors with the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)).  The May 1999 reply letter confirmed 
that the 355th Transportation Detachment was stationed in the 
area that the veteran indicated and also confirmed that they 
engaged in petroleum supply operations.  The reply letter was 
unable to confirm the casualty "Wilkins" indicated by the 
veteran.  However, research by the Board does reveal that a 
soldier named Wilkens was killed in action on May 26, 1967.  

The veteran submitted various letters from Dr. Berry, a 
private psychiatrist, in support of his claim.  A June 1996 
letter is the most detailed.  This letter reveals that Dr. 
Berry is the veteran's private psychiatrist and that he is 
treating the veteran for PTSD.  The psychiatrist reviewed the 
veteran's psychiatric history and the stressors alleged by 
the veteran.  The Board notes that these stressors are 
identical to those that the veteran has alleged to VA.  Dr. 
Berry's diagnosis was that the veteran had PTSD and that the 
stressors alleged by the veteran were sufficient to have 
caused the disorder.  Dr. Berry's review of the veteran's 
medical history also indicates that a period of violent 
behavior by the veteran in the 1970s was misdiagnosed as a 
psychotic episode and was actually a symptom of PTSD.  

Recent VA medical treatment records show diagnoses of anxiety 
and PTSD.  A July 1988 VA psychiatric examination of the 
veteran also reveals a diagnosis of PTSD.  

The Board understands the reasoning behind the RO's denial of 
service connection for PTSD in this case.  The veteran's 
service records do not reveal that he served in a combat 
specialty.  Moreover, there are alleged stressors that cannot 
be verified due to a lack of full names of the soldiers in 
question.  However, if the evidence is viewed as a whole, 
rather than as individual stressful incidents, it does tend 
to support the veteran's contentions.  The evidence of record 
verifies that the veteran served on a petroleum supply barge 
during service in Vietnam.  The stressors alleged by the 
veteran are consistent with the circumstances and conditions 
of the veteran's military service.  The Board has also 
managed to verify the death of the solider which the veteran 
alleges he witnessed.  As such, the Board finds that the 
veteran's statements with respect to his inservice stressors 
to be credible.  

Furthermore, the Board finds that there is sufficient 
verification of the veteran's non-combat stressors, and that 
these stressors have been evaluated as sufficient to support 
the diagnosis of PTSD by the private psychiatrist.  
Therefore, when viewed in its totality, the Board concludes 
that the evidence of record supports a grant of service 
connection for post traumatic stress disorder. 


ORDER

Service connection for post traumatic stress disorder is 
granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


